CAMMACK, Judge.
This is another condemnation case instituted in the Graves County Court by the Commonwealth to condemn property for its proposed highway between Mayfield and Fulton. The appellees herein were awarded. $2,500 by a judgment in the Graves County Court entered on June 21, 1954.
As in the case of Commonwealth ex rel. Curlin v. Taylor, Ky., 279 S.W.2d 813, the appellants filed with the Graves Circuit Court a statement of appeal from the judgment of the county court, together with a certified copy of the judgment and their exceptions to the award. The summonses on the appeal were issued at the same time they were issued in the Taylor case, after some 95 days had elapsed. The appellees’ motion to dismiss the appeal to the circuit court was sustained by the circuit court for the same reason the appeal was dismissed in the Taylor case.
Since the same question is involved, what was said in the Taylor case is decisive of the question in this case. For the reasons stated therein, the judgment is reversed, with directions to set it aside, and for proceedings consistent with this opinion.